Exhibit 10.4
FORM OF RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS (Quarterly Vesting)
          THIS RESTRICTED STOCK AGREEMENT (the “Award Agreement”), dated as of
                                         (the “Award Date”), is made by and
between Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and                                         , a non-employee
director of the Company, hereinafter referred to as the “Participant”:
          WHEREAS, the Company maintains the Integra LifeSciences Holdings
Corporation [2000] [2001] [2003] Equity Incentive Plan, as amended (the “Plan”),
and wishes to carry out the Plan, the terms of which are hereby incorporated by
reference and made part of this Award Agreement; and
          NOW, THEREFORE, in consideration of the various covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
ARTICLE I.
DEFINITIONS
          Capitalized terms not otherwise defined below shall have the meaning
set forth in the Plan. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
          Section 1.1 Restricted Stock. “Restricted Stock” shall mean
                     shares of Common Stock of the Company issued under this
Award Agreement and subject to the Restrictions imposed hereunder.
          Section 1.2 Restrictions. “Restrictions” shall mean the forfeiture and
transferability restrictions imposed upon Restricted Stock under the Plan and
this Award Agreement.
          Section 1.3 Rule 16b-3. “Rule 16b-3” shall mean that certain
Rule 16b-3 under the Exchange Act, as such Rule may be amended from time to
time.
          Section 1.4 Secretary. “Secretary” shall mean the Secretary of the
Company.
          Section 1.5 Termination of Service. “Termination of Service” shall
mean the time when the Participant ceases to provide services to the Company and
its Related Corporations and Affiliates as an employee or Associate for any
reason with or without cause, including, but not by way of limitation, a
termination by resignation, discharge, death, or Disability, but excluding a
termination where the Participant is simultaneously reemployed by, or remains
employed by, or continues to provide services to, the Company and/or one or more
of its Related Corporations and Affiliates or a successor entity thereto.

1



--------------------------------------------------------------------------------



 



          Section 1.6 Vested Shares. “Vested Shares” shall mean the shares of
Restricted Stock which are no longer subject to the Restrictions by reason of
Section 3.2.
          Section 1.7 Vesting Date. “Vesting Date” shall mean each of the
three-month, six- month, nine-month and twelve-month anniversary dates of the
Award Date.
ARTICLE II.
ISSUANCE OF RESTRICTED STOCK
          Section 2.1 Issuance of Restricted Stock. On the date hereof the
Company issues to the Participant the Restricted Stock subject to the
Restrictions and other conditions set forth in this Award Agreement. The Company
shall cause the Restricted Stock to be issued in the name of the Participant or
held in book entry form, but if a stock certificate is issued it shall be
delivered to and held in custody by the Company until the Restrictions lapse or
such Restricted Stock is forfeited. As a further condition to the Company’s
obligations under this Award Agreement, the Participant’s spouse, if any, shall
execute and deliver to the Company the Consent of Spouse attached hereto as
Exhibit A.
          Section 2.2 Restrictions. Until vested pursuant to Section 3.2, the
Restricted Stock shall be subject to forfeiture as provided in Section 3.1 and
may not be sold, assigned, transferred, pledged, or otherwise encumbered or
disposed of.
          Section 2.3 Voting and Dividend Rights. The Participant, shall have
all the rights of a stockholder with respect to his Restricted Stock, including
the right to vote the Restricted Stock and the right to receive all dividends or
other distributions paid or made with respect to the Restricted Stock.
ARTICLE III.
RESTRICTIONS
          Section 3.1 Forfeiture. Upon the Participant’s Termination of Service,
the Participant’s rights in Restricted Stock that has not yet vested pursuant to
Section 3.2 shall lapse, and such Restricted Stock shall be surrendered to the
Company without consideration (and, in the event of certificates representing
such Restricted Stock are held by the Company, such Restricted Stock shall be so
transferred without any further action by the Participant).
          Section 3.2 Termination of Restrictions. The Restrictions shall
terminate and lapse, and such shares shall vest in the Participant and become
Vested Shares on each Vesting Date as provided in Section 3.3, provided that the
Participant has continued to serve as an employee or an Associate from the Award
Date to and including such Vesting Date. Notwithstanding the foregoing, upon a
Change in Control, all Restrictions shall lapse and all Restricted Stock shall
become Vested Shares.
          Section 3.3 Lapse of Restrictions. One-fourth of the shares of
Restricted Stock shall become Vested Shares on each Vesting Date. On each
Vesting Date, the Company shall issue new certificates evidencing such Vested
Shares and deliver such certificates to the Participant or his legal
representative, or record such Vested Shares in book entry form, free from the
legend provided for in Section 4.2 and any of the other Restrictions; provided,
however,

2



--------------------------------------------------------------------------------



 



such certificates shall bear any other legends and such book entry accounts
shall be subject to any other restrictions as the Company may determine are
required to comply with Section 4.6. Such Vested Shares shall cease to be
considered Restricted Stock subject to the terms and conditions of this Award
Agreement. Notwithstanding the foregoing, no such new certificate shall be
delivered to the Participant or his legal representative unless and until the
Participant or his legal representative shall have paid to the Company in cash
or by check the full amount of all federal, state and local withholding or other
employment taxes applicable to the taxable income of the Participant resulting
from the lapse of the Restrictions.
ARTICLE IV.
MISCELLANEOUS
          Section 4.1 No Additional Rights. Nothing in this Award Agreement or
in the Plan shall confer upon any person any right to a position as an Associate
or continued employment by the Company or any of its Related Corporations or
Affiliates or affect in any way the right of any of the foregoing to terminate
the services of an individual at any time.
          Section 4.2 Legend. Any certificates representing shares of Restricted
Stock issued pursuant to this Award Agreement shall, until all Restrictions
lapse and new certificates are issued pursuant to Section 3.3, bear the
following legend:
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VESTING REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN INTEGRA LIFESCIENCES HOLDINGS
CORPORATION AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP IN
THE SECURITIES, THEY MAY NOT BE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR
OTHERWISE ENCUMBERED OR DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE
REFERENCED AGREEMENT ARE ON FILE AT THE OFFICES OF THE CORPORATION AT 311
ENTERPRISE DRIVE, PLAINSBORO, NEW JERSEY 08536.
          Section 4.3 Tax Withholding. On each Vesting Date, the Company shall
notify the Participant of the amount of tax which must be withheld by the
Company under all applicable federal, state and local tax laws. The Participant
agrees to make arrangements with the Company to remit a cash payment of the
required amount to the Company.
          Section 4.4 Notices. Any notice to be given under the terms of this
Award Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Participant shall be addressed to
him at the address given beneath his signature hereto. By a notice given
pursuant to this Section 4.4, either party may hereafter designate a different
address for notices to be given to it or him. Any notice which is required to be
given to the Participant shall, if the Participant is then deceased, be given to
the Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4.4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited

3



--------------------------------------------------------------------------------



 



(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.
          Section 4.5 Titles. Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this Award
Agreement.
          Section 4.6 Conformity to Securities Laws. This Award Agreement is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
this Award Agreement shall be administered, and the Restricted Stock shall be
issued, only in such a manner as to conform to such laws, rules and regulations.
To the extent permitted by applicable law, this Award Agreement and the
Restricted Stock issued hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
          Section 4.7 Amendment. This Award Agreement may be amended only by a
writing executed by the parties hereto which specifically states that it is
amending this Award Agreement.
          Section 4.8 Governing Law. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Award Agreement regardless of the law that might be applied
under principles of conflicts of laws.
*****
          IN WITNESS HEREOF, this Award Agreement has been executed and
delivered by the parties hereto.

             
 
    INTEGRA LIFESCIENCES    
THE PARTICIPANT
    HOLDINGS CORPORATION    
 
           
 
    By      
 
           
[Name]
      Name:    
 
      Title:    
 
           
 
           
Address
           

4



--------------------------------------------------------------------------------



 



EXHIBIT A

CONSENT OF SPOUSE
          I,                                         , spouse of     
                                    , have read and approve the foregoing Award
Agreement. In consideration of granting of the right to my spouse to purchase
shares of Integra LifeSciences Holdings Corporation as set forth in the Award
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Award Agreement and agree to be bound by the
provisions of the Award Agreement insofar as I may have any rights in said Award
Agreement or any shares issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Award Agreement.
Dated:                                         ,                     

     
 
   
 
  [Spouse’s Name]

5